Effective immediately, the sub-section entitled "Portfolio Manager(s)" beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Peter F. Fruzzetti December 2011 Investment Officer of MFS Michael Grossman December 2013 Investment Officer of MFS Thomas H. Wetherald December 2011 Investment Officer of MFS Effective December 29, 2014 the above chart will be restated as follows: Portfolio Manager Since Title Peter F. Fruzzetti Investment Officer of MFS Paul J. Gordon December 2014 Investment Officer of MFS Michael Grossman Investment Officer of MFS Effective immediately, the sub-section entitled "Portfolio Manager(s)" beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Peter F. Fruzzetti Portfolio Manager Employed in the investment area of MFS since 2000 Michael Grossman Portfolio Manager Employed in the investment area of MFS since 2005 Thomas H. Wetherald Portfolio Manager Employed in the investment area of MFS since 2002 Effective December 29, 2014, the above chart will be restated as follows: Portfolio Manager Primary Role Five Year History Peter F. Fruzzetti Portfolio Manager Employed in the investment area of MFS since 2000 Paul J. Gordon Portfolio Manager Employed in the investment area of MFS since 2004 Michael Grossman Portfolio Manager Employed in the investment area of MFS since 2005 1009791 1 GND-PM-SUP-092914
